EXHIBIT 10.2

SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT (this "Agreement") is executed effective as of
September 16, 2009, by and among X-L Investments, a Texas general partnership
("X-L"), Five Star Investments, a Texas general partnership ("Five Star"),
Thomas Pauken ("T. Pauken"), Ida Pauken ("I. Pauken"), William Solemene
("Solemene"), and Stanley F. Bedell ("Bedell" and collectively with X-L, Five
Star, T. Pauken, I. Pauken and Solemene, the "Subordinated Lenders" and each a
"Subordinated Lender"), and Bank of America, N.A., a national banking
association (together with its successors and assigns, "Senior Lender").

RECITALS:

A.        TOR Minerals International, Inc., a Delaware corporation ("Borrower"),
is party to that certain Second Amended and Restated Loan Agreement dated as
December 21, 2004 (as amended, restated, or supplemented from time to time, the
"Credit Agreement"), between, Borrower, as borrower, and Senior Lender, as
lender.

B.         The obligations of Borrower to Senior Lender are secured by certain
assignments of, liens on, and security interests in all of the assets and
properties of Borrower to and in favor of the Senior Lender, all as more fully
set forth in the Credit Agreement and related loan documents.

C.         It has been proposed that, on or about the date hereof, Borrower
issue up to an aggregate principal amount of $500,000 of its 6% Convertible
Subordinated Debentures due May 4, 2016 (the "Additional Debentures") to the
Subordinated Lenders.

D.        Senior Lender has required that Borrower and the Subordinated Lenders
enter into this Agreement in order to, among other things, establish the
subordination of the obligations of and under the Additional Debentures to the
debt owed to Senior Lender.

AGREEMENTS:

In consideration of the mutual covenants and promises of this Agreement, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Subordinated Lenders and Senior Lender agree as follows:

1.                   Definitions.  Unless otherwise defined in this Agreement or
unless the context requires otherwise, each capitalized term used in this
Agreement has the meaning given such term in the Credit Agreement.  As used in
this Agreement:

                                                                                                      
1

--------------------------------------------------------------------------------


Debt means (without duplication), for any Person, (a) all obligations required
by GAAP to be classified upon such Person's balance sheet as liabilities, (b)
liabilities to the extent secured (or for which and to the extent the holder of
the Debt has an existing right, contingent or otherwise, to be so secured) by
any Lien existing on property owned or acquired by that Person, (c) capital
leases and other obligations that have been (or under GAAP should be)
capitalized for financial reporting purposes, (d) all guaranties, endorsements,
letters of credit, and other contingent liabilities with respect to Debt or
obligations of others, and (e) the net obligation of such Person under any
interest rate swap or other derivative contract.  For purposes hereof, the Debt
of any Person shall include the Debt of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Person is a general partner or a joint venturer, unless such Debt
is expressly made non-recourse to such Person.

Debtor Relief Laws means Title 11 of the United States Code and all other
applicable liquidation, conservatorship, bankruptcy, fraudulent transfer,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

Default means an "Event of Default" under, and as defined in, the Credit
Agreement.

GAAP means generally accepted accounting principles of the Accounting Principles
Board of the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board that are applicable from time to time.

Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of, or pertaining to, government.

            Lien means any lien (statutory or other), mortgage, security
interest, financing statement, collateral assignment, pledge, assignment,
charge, hypothecation, deposit arrangement, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, and any
financing lease having substantially the same economic effect as any of the
foregoing), or encumbrance of any kind, and any other right of or arrangement
with any creditor (whether based on common law, constitutional provision,
statute or contract) to have its claim satisfied out of any property or assets,
or their proceeds, before the claims of the general creditors of the owner of
the property or assets.

                                                                                                      
2

--------------------------------------------------------------------------------


Notes means (a) that certain Replacement Promissory Note (Term) dated April 30,
2009, executed by Borrower in favor of Lender in the original principal amount
of $308,333, (b) that certain Replacement Promissory Note (Revolving) dated
September 16, 2009, executed by Borrower in favor of Lender in the original
principal amount of $2,250,000, and (c) that certain Replacement Promissory Note
(Real Estate Term Loan) dated April 30, 2009, executed by Borrower in favor of
Lender in the original principal amount of $539,000, in each case as amended,
modified, renewed, extended, supplemented or replaced from time to time.

Person means any individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, syndicate, Governmental Authority or
other entity or organization of whatever nature.

            Senior Debt means all present and future Debt, liabilities and
obligations (including all loans and the obligations under any swap contract),
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, and all renewals, increases and extensions
thereof, or any part thereof, now or in the future owed to Lender by Borrower
under the Credit Agreement, Notes, letter of credit, security agreement,
mortgage, or any Loan Document, together with all interest accruing thereon,
reasonable fees, costs and expenses payable under the Loan Documents or in
connection with the enforcement of rights under the Loan Documents, including
(a) fees and expenses under Sections 9 and 10 of the Credit Agreement, and (b)
interest and fees that accrue after the commencement by or against Borrower of
any proceeding under any Debtor Relief Law naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

Subordinated Debt means any amounts due from Borrower to Subordinated Lenders
under the terms of the Additional Debentures, and all other Debt of the Borrower
to any Subordinated Lender, whether direct, indirect, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, now or hereafter
existing, due or to become due whether evidenced in writing or not, together
with all costs, expenses, and attorneys' fees incurred in the enforcement or
collection thereof, and including, without limitation, interest thereon after
the commencement of any proceedings under any Debtor Relief Laws.

2.                   Subordination.

(a)        Until the Senior Debt is paid in full and the Credit Agreement has
been irrevocably terminated, (i) any payment or distribution in respect of the
Subordinated Debt is and shall be expressly junior and subordinated in right of
payment to all amounts due and owing upon all Senior Debt outstanding from time
to time, and (ii) Subordinated Lender may not receive or accept any payment with
respect to the Subordinated Debt.  Notwithstanding the foregoing to the
contrary, while no Default exists, Borrower may pay, and Subordinated Lender may
receive, regularly scheduled payments of interest in respect of the Additional
Debentures, in each case as set out in the Additional Debentures on the date of
this Agreement.

                                                                                                      
3

--------------------------------------------------------------------------------


(b)        The Subordinated Debt shall be unsecured in all respects and Borrower
may not incur, grant, or permit to exist any Liens on any of Borrower's assets
to secure all or any portion of the Subordinated Debt.

3.                   Payment on Subordinated Debt.  If any Subordinated Lender
receives any payment or distribution in respect of the Subordinated Debt, or any
part thereof, in violation of Section 2 above, such Subordinated Lender shall
hold any amount so received in trust for Senior Lender and will promptly turn
over such payment to Senior Lender, in the form received (with any necessary
endorsements), to be applied to the Senior Debt.

4.                   Proceedings Against Borrower.  Until the Senior Debt is
paid in full and the Credit Agreement has irrevocably terminated, Subordinated
Lender may not exercise any remedies, or commence any action or proceeding (or
join with any other creditor in commencing any action or proceeding, including
an action or proceeding under any Debtor Relief Law) to recover all or any part
of the Subordinated Debt from Borrower or from any guarantor of the Subordinated
Debt if that guarantor is also a guarantor of the Senior Debt.

5.                   Waiver and Subrogation.  Each Subordinated Lender hereby
waives and agrees not to assert against Senior Lender any rights which a
guarantor or surety of Debt of Borrower could assert.  Notwithstanding the
immediately preceding sentence, nothing in this Agreement shall cause the
Subordinated Lenders to be deemed or treated as a guarantor or surety. 
Subordinated Lenders shall be subrogated, to the extent of any amounts required
to be paid over to Senior Lender pursuant to the terms of this Agreement, to all
rights of Senior Lender to receive any payments or distributions applicable to
the Senior Debt; provided that no Subordinated Lender may enforce such rights
until all of the Senior Debt has been paid in full and the Credit Agreement has
been irrevocably terminated.

6.                   Debtor Relief Laws.  In the event of any proceedings under
any Debtor Relief Laws involving Borrower (other than in the capacity of a
creditor), Subordinated Lenders may, and at Senior Lender's request shall, file
any claims, proofs of claim, or other instruments of similar character necessary
to (a) have its claim allowed, or (b) enforce the obligation of the Borrower
with respect to the Subordinated Debt.  If any Subordinated Lender does not file
such claim, proof of claim or other instrument of similar character within 20
days prior to the bar date or other deadline for filing such claim, proof of
claim, or instrument, Senior Lender may, as attorney-in-fact for such
Subordinated Lender, with full power of substitution, and each Subordinated
Lender hereby appoints Senior Lender attorney-in-fact for such Subordinated
Lender, to file any such claim, proof of claim, or other instrument of similar
character on behalf of such Subordinated Lender.  All Senior Debt shall be paid
in full and the Credit Agreement shall have been irrevocably terminated before
any payment or distribution shall be made on account of any Subordinated Debt
and each Subordinated Lender will hold in trust for Senior Lender and pay over
to Senior Lender, in the form received (with any necessary endorsements), to be
applied to the Senior Debt, any and all moneys, dividends, or other assets
received in any such proceedings on account of the Subordinated Debt.

                                                                                                      
4

--------------------------------------------------------------------------------


7.                   Acceleration.  If any Senior Debt becomes due and payable
by acceleration or upon its final maturity, no payment or distribution shall
thereafter be made on account of the Subordinated Debt until all Senior Debt has
been paid in full and the Credit Agreement has been irrevocably terminated.

8.                   No Impairment.  Senior Lender may, at any time and from
time to time, without the consent of or notice to Subordinated Lenders, without
incurring responsibility to Subordinated Lenders, and without impairing or
releasing any of Senior Lender's rights, or any of the obligations of
Subordinated Lenders under this Agreement:

(a)        change the amount, manner, place, or terms of payment, or change or
extend the time of payment or renew or alter all or any part of the Senior Debt
or amend, modify, supplement, or restate, any of the Loan Documents (such term
is used herein as defined in the Credit Agreement) in any manner whatsoever;

(b)        sell, exchange, release, or otherwise deal with all or any part of
any property pledged or mortgaged to secure all or any part of the Senior Debt;

(c)        release anyone liable in any manner for the payment or collection of
all or any part of the Senior Debt;

(d)        exercise or refrain from exercising any rights against Borrower, any
guarantors of the Senior Debt, and others; and

(e)        apply any amount, by whomsoever paid or however realized, to the
Senior Debt.

9.                   No Conflicts.  Subordinated Lenders, jointly and severally,
represent and warrant that the execution and delivery of this Agreement and the
fulfillment of or compliance with the terms and provisions of this Agreement
will not conflict with, or result in a default under, any agreement or
instrument to which any Subordinated Lender, or any of its assets, is now
subject.

10.               Attorneys' Fees.  If Senior Lender employs an attorney or
attorneys to enforce, defend or modify its rights under this Agreement, Senior
Lender is entitled to recover from the Subordinated Lenders its court costs,
reasonable attorneys' fees, costs of collection, and other expenses incurred in
connection with such enforcement.

11.               Acceptance Waiver.  Notice of acceptance of this Agreement is
hereby waived.

12.               Amendment.  The terms and provisions of the Additional
Debentures or any of the Subordinated Debt may not be amended, extended,
renewed, supplemented, waived, increased, or replaced without the prior written
consent of the Senior Lender.

                                                                                                      
5

--------------------------------------------------------------------------------


13.               Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.  All counterparts must be construed together to constitute one and the
same instrument.  This Agreement may be transmitted and signed by facsimile or
portable document format (PDF) and shall have the same effect as manually-signed
originals and shall be binding on all parties.  In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart.

14.               Binding Effect.  This Agreement is binding upon Senior Lender
and Subordinated Lenders and their respective successors and assigns.

15.               Assignment.  Until all the Senior Debt is paid in full and the
Credit Agreement has been irrevocably terminated, each Subordinated Lender
covenants and agrees that it will not sell, assign, or otherwise transfer or
further encumber the Subordinated Debt, any part thereof, or any interest
therein, without first procuring and delivering to Senior Lender the written
consent and agreement of the purchaser, pledgee, assignee, or transferee of the
Subordinated Debt, any part thereof, or any interest therein, to comply with all
terms, conditions and provisions of this Agreement.  Senior Lender's rights
under this Agreement may be assigned in whole or in part in connection with any
partial or complete assignment or transfer of the Senior Debt.

16.               Arbitration; Waiver of Jury Trial. 


(A)                THIS SECTION 16 CONCERNS THE RESOLUTION OF ANY CONTROVERSIES
OR CLAIMS BETWEEN THE PARTIES, WHETHER ARISING IN CONTRACT, TORT OR BY STATUTE,
INCLUDING BUT NOT LIMITED TO CONTROVERSIES OR CLAIMS THAT ARISE OUT OF OR RELATE
TO (I) THIS AGREEMENT, OR (II) ANY LOAN DOCUMENT, (COLLECTIVELY A "CLAIM").  FOR
THE PURPOSES OF THIS ARBITRATION PROVISION ONLY, THE TERM "PARTIES" SHALL
INCLUDE ANY PARENT CORPORATION, SUBSIDIARY OR AFFILIATE OF SENIOR LENDER
INVOLVED IN THE SERVICING, MANAGEMENT OR ADMINISTRATION OF ANY OBLIGATION
DESCRIBED OR EVIDENCED BY THIS AGREEMENT.


(B)               AT THE REQUEST OF ANY PARTY TO THIS AGREEMENT, ANY CLAIM SHALL
BE RESOLVED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION
ACT (TITLE 9, U.S. CODE) (THE "ACT").  THE ACT WILL APPLY EVEN THOUGH THIS
AGREEMENT PROVIDES THAT IT IS GOVERNED BY THE LAW OF A SPECIFIED STATE.


(C)                ARBITRATION PROCEEDINGS WILL BE DETERMINED IN ACCORDANCE WITH
THE ACT, THE COMMERCIAL RULES AND SUPPLEMENTARY PROCEDURES FOR LARGE, COMPLEX
DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION ("AAA") AS IN FORCE AT THE
COMMENCEMENT OF SUCH ARBITRATION, AND THE TERMS OF THIS SECTION 16.  IN THE
EVENT OF ANY INCONSISTENCY, THE TERMS OF THIS SECTION 16 SHALL CONTROL.

                                                                                                      
6

--------------------------------------------------------------------------------



(D)               THE ARBITRATION SHALL BE ADMINISTERED BY AAA BY A SINGLE
ARBITRATOR TRIBUNAL APPOINTED BY THE AAA IN ACCORDANCE WITH ITS RULES AND
CONDUCTED, UNLESS OTHERWISE REQUIRED BY LAW, IN ANY U.S. STATE WHERE REAL OR
TANGIBLE PERSONAL PROPERTY COLLATERAL FOR THIS CREDIT IS LOCATED OR IF THERE IS
NO SUCH COLLATERAL, IN THE STATE SPECIFIED IN THE GOVERNING LAW SECTION OF THIS
AGREEMENT.  ALL ARBITRATION HEARINGS SHALL COMMENCE WITHIN NINETY (90) DAYS OF
THE DEMAND FOR ARBITRATION AND CLOSE WITHIN NINETY (90) DAYS OF COMMENCEMENT AND
THE AWARD OF THE ARBITRATOR(S) SHALL BE ISSUED WITHIN THIRTY (30) DAYS OF THE
CLOSE OF THE HEARING.  HOWEVER, THE ARBITRATOR(S), UPON A SHOWING OF GOOD CAUSE,
MAY EXTEND THE COMMENCEMENT OF THE HEARING FOR UP TO AN ADDITIONAL SIXTY (60)
DAYS.  THE ARBITRATOR(S) SHALL PROVIDE A CONCISE WRITTEN STATEMENT OF REASONS
FOR THE AWARD.  THE ARBITRATION AWARD MAY BE SUBMITTED TO ANY COURT HAVING
JURISDICTION TO BE CONFIRMED AND ENFORCED.  THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ANY AWARD RENDERED PURSUANT TO THIS SECTION 16 SHALL BE GOVERNED
BY THE UNITED NATIONS CONVENTION ON THE RECOGNITION AND ENFORCEMENT OF FOREIGN
ARBITRAL AWARDS.


(E)                THE ARBITRATOR(S) WILL HAVE THE AUTHORITY TO DECIDE WHETHER
ANY CLAIM IS BARRED BY THE STATUTE OF LIMITATIONS AND, IF SO, TO DISMISS THE
ARBITRATION ON THAT BASIS.  FOR PURPOSES OF THE APPLICATION OF THE STATUTE OF
LIMITATIONS, THE SERVICE ON AAA UNDER APPLICABLE AAA RULES OF A NOTICE OF CLAIM
IS THE EQUIVALENT OF THE FILING OF A LAWSUIT.  ANY DISPUTE CONCERNING THIS
ARBITRATION PROVISION OR WHETHER A CLAIM IS ARBITRABLE SHALL BE DETERMINED BY
THE ARBITRATOR(S).  THE ARBITRATOR(S) SHALL HAVE THE POWER TO AWARD LEGAL FEES
PURSUANT TO THE TERMS OF THIS AGREEMENT.


(F)                 THIS SECTION 16 DOES NOT LIMIT THE RIGHT OF ANY PARTY TO:
(I) EXERCISE SELF-HELP REMEDIES, SUCH AS BUT NOT LIMITED TO, SETOFF; (II)
INITIATE JUDICIAL OR NON-JUDICIAL FORECLOSURE AGAINST ANY REAL OR PERSONAL
PROPERTY COLLATERAL; (III) EXERCISE ANY JUDICIAL OR POWER OF SALE RIGHTS, OR
(IV) ACT IN A COURT OF LAW TO OBTAIN AN INTERIM REMEDY, SUCH AS BUT NOT LIMITED
TO, INJUNCTIVE RELIEF, WRIT OF POSSESSION OR APPOINTMENT OF A RECEIVER, OR
ADDITIONAL OR SUPPLEMENTARY REMEDIES.  THE FILING OF A COURT ACTION IS NOT
INTENDED TO CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE SUING
PARTY, THEREAFTER TO REQUIRE SUBMITTAL OF THE CLAIM TO ARBITRATION.


(G)              BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY AND
VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM.  FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT THIS AGREEMENT TO
ARBITRATE, TO THE EXTENT ANY CLAIM IS NOT ARBITRATED, THE PARTIES IRREVOCABLY
AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
SUCH CLAIM.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT.

17.               Choice of Law.  THIS AGREEMENT MUST BE CONSTRUED, AND ITS
PERFORMANCE ENFORCED, UNDER TEXAS LAW.

[Signatures are on the following pages.]

                                                                                                      
7

--------------------------------------------------------------------------------


EXECUTED as of the date set out above.

SUBORDINATED LENDERS:



X-L Investments
a Texas general partnership

By:

/s/ MARK GRABER

Mark Graber
General Partner

Five Star Investments
a Texas general partnership

By:

/s/ MARK GRABER

Mark Graber
General Partner

By:

/s/ THOMAS PAUKEN

Thomas Pauken

By:

/s/ IDA PAUKEN

Ida Pauken

By:

/s/ WILLIAM SOLEMENE

William Solemene

By:

/s/ STANLEY F. BEDELL

Stanley F. Bedell

SENIOR LENDER:

BANK OF AMERICA, N.A.,
a national banking association

By:

/s/ PETER VITALE

Peter Vitale
Senior Vice President

Signature Page to Subordination Agreement

(TOR Minerals International, Inc.)

--------------------------------------------------------------------------------


The undersigned Borrower consents and agrees to this Agreement and its terms in
all respects.

BORROWER::



TOR MINERALS INTERNATIONAL, INC.
a Delaware corporation

By:

/s/ BARBARA RUSSELL

Barbara Russell
Acting Chief Financial Officer

 

Signature Page to Subordination Agreement

(TOR Minerals International, Inc.)

--------------------------------------------------------------------------------